 


114 HR 3324 IH: Fair Opportunities for American Manufacturers Act
U.S. House of Representatives
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 3324 
IN THE HOUSE OF REPRESENTATIVES 
 
July 29, 2015 
Mr. Cicilline (for himself and Mr. Wilson of South Carolina) introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To direct the Secretary of Defense to submit to Congress a report regarding opportunities to equip certain foreign military entities, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Fair Opportunities for American Manufacturers Act. 2.Opportunities to equip certain foreign military entitiesNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense, in consultation with the Secretaries of the military departments and the Secretary of State, shall submit to Congress a report that describes— 
(1)efforts made to engage United States manufacturers with respect to opportunities to equip foreign military entities that receive assistance from the United States; (2)an assessment of the estimated expected cost, including in terms of training, upgrading equipment, and meeting specifications, to United States manufacturers that wish to provide such goods for foreign military use; and 
(3)any new plans or strategies to engage United States manufacturers with respect to such opportunities.   